--------------------------------------------------------------------------------

Exhibit 10.2

Execution Copy


AMENDING AGREEMENT
 
THIS AMENDING AGREEMENT (this “Agreement”) is made and entered into as of July
28, 2008 by and among OccuLogix, Inc., a Delaware corporation (“Parent”),
OcuSense Acquireco, Inc., a Delaware corporation and a wholly-owned subsidiary
of Parent (“Merger Sub”), and OcuSense, Inc., a Delaware corporation (the
“Company”).

 
W I T NE S S E T H:


WHEREAS, the parties hereto have made and entered into that certain Agreement
and Plan of Merger and Reorganization dated as of April 22, 2008 pursuant to
which Parent will acquire the Company through the statutory merger of Merger Sub
with and into the Company (the “Merger Agreement”).


WHEREAS, since the date of the Merger Agreement, circumstances have arisen so as
to cause the parties hereto to believe that it is in their respective best
interests, and those of their respective stockholders, to amend the Merger
Agreement as provided for herein.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements and other covenants set forth herein, the mutual benefits to be
gained by the performance thereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties hereto hereby agree as follows:


1.              Unrestricted Cash Requirement.


(a)           Section 6.8 of the Merger Agreement is hereby amended in its
entirety and replaced with the following Section 6.8:


 
6.8
Working Capital Requirements.  Parent shall use commercially reasonable efforts
to ensure that Parent is capitalized with at least $1,000,000 of unrestricted
cash at the Effective Time, which cash shall be available to fund working
capital and general and administrative expenses of Parent and the Surviving
Corporation.



(b)           Section 7.1 is hereby amended by deleting, in its entirety,
Paragraph (e) thereof and replacing it with the following Paragraph (e):


(e)           Debt and Working Capital Requirements.  As of the Closing Date,
Parent shall be capitalized with at least $1,000,000 of unrestricted cash, which
cash shall be available to fund the working capital and general and
administrative expenses of Parent and the Surviving Corporation.

 
 

--------------------------------------------------------------------------------

 
 
2.             Requirement for Legal Opinion.  Section 7.3 of the Merger
Agreement is hereby amended by deleting, in its entirety, Paragraph (f) thereof.


3.             Termination.  Section 8.1 is hereby amended by deleting, in its
entirety, Paragraph (b) thereof and replacing it with the following Paragraph
(b):


(b)           by Parent or the Company, if the Closing Date shall not have
occurred by October 31, 2008, provided, however, that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any party
whose action or failure to act has been a principal cause of, or resulted in,
the failure of the Merger to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement.


4.             References to “this Agreement”, etc.  Where the context permits
or requires, references to “this Agreement”, “herein”, “hereunder”, “hereof”,
“hereto”, “herewith” and other similar expressions in the Merger Agreement shall
be read and construed as references to the Merger Agreement, as amended hereby.


5.              Merger Agreement in Full Force and Effect.  The Merger Agreement
remains in full force and effect, unamended, other than as specifically amended
by this Agreement.


6.             Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or e-mail transmission), all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.


7.              Severability.  In the event that any provision of this Agreement
or the application thereof becomes, or is declared by a court of competent
jurisdiction to be, illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to the other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties hereto
further agree to replace such void or unenforceable provision of this Agreement
with a valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such void or
unenforceable provision.


8.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


[Remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first above written.
 

 
OCCULOGIX, INC.
             
By:
/s/ Elias Vamvakas
 
Name:
Elias Vamvakas
 
Title:
Chief Executive Officer
             
OCUSENSE ACQUIRECO, INC.
             
By:
/s/ Elias Vamvakas
 
Name:
Elias Vamvakas
 
Title:
Chief Executive Officer
             
OCUSENSE, INC.
             
By:
/s/ Eric Donsky
 
Name:
Eric Donsky
 
Title:
Chief Executive Officer





SIGNATURE PAGE TO AMENDING AGREEMENT

 
 

--------------------------------------------------------------------------------